NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE PATTON NELSON III,                       No.    18-35399

                Petitioner-Appellant,           D.C. No. 6:18-cv-00187-MC

 v.
                                                MEMORANDUM*
"SB" OF OREGON STATE HOSPITAL; et
al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      George Patton Nelson III, an Oregon pretrial detainee, appeals pro se from

the district court’s judgment dismissing his habeas corpus petition. We affirm.

      Nelson’s habeas petition alleged that officials at Oregon State Hospital

(“OSH”), where he was confined pursuant to an Oregon state court order, were


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interfering with his attempts to send mail to an FBI agent and to an attorney. He

requested a writ of mandamus ordering the officials to cease interfering with his

mail and to produce evidence to rebut the state charges against him. Nelson did

not challenge the basis of his confinement at OSH or present any arguments as to

why his confinement was unconstitutional. To the extent that Nelson’s filing was a

28 U.S.C. § 2241 habeas petition, the district court properly dismissed Nelson’s

habeas petition because success on his claims would not necessarily lead to

immediate or earlier release from confinement at OSH, and, therefore, Nelson’s

claims fell outside “the core of habeas corpus.” See Nettles v. Grounds, 830 F.3d
922, 935 (9th Cir. 2016) (en banc). To the extent that Nelson was seeking

mandamus or other injunctive relief, he has not shown a basis for granting such

relief. Accordingly, we affirm.

      All pending motions are denied.

      AFFIRMED.




                                         2                                    18-35399